           Case 3:18-cv-01980-DRD Document 12 Filed 06/19/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

 JOSÉ LUIS LÓPEZ-PASTRANA,
                                                    CIVIL NO. 18-1980 (DRD)
   Petitioner,                                      (Related Crim. Case No. 14-0060 (DRD))

      v.

 UNITED STATES OF AMERICA,

   Defendant.



                                     OPINION AND ORDER

       Pending before the Court is Petitioner, José Luis López-Pastrana’s Motion to Vacate or

Correct Sentence Under § 2255. See Docket No. 1. The United States of America submitted its

respective response in opposition thereto. See Docket No. 6. For the reasons stated herein, the

Court DENIES the Petitioner’s Motion to Vacate as MOOT.

                      I.     FACTUAL AND PROCEDURAL BACKGROUND

       On January 29, 2014, a Grand Jury returned a Four-Count Superseding Indictment against

the Petitioner for knowingly and unlawfully possessing, in and affecting interstate commerce,

firearms and ammunitions, as defined in 18 U.S.C. §§ 921(a)(3) and 921(a)(17), respectively, that

is, a loaded Glock pistol, Model 26, 9mm caliber, bearing an obliterated serial number and a

loaded Jimenez Arms pistol, Model JA-380, bearing serial number 080575, .380 caliber, said

firearms and ammunition having been shipped and transported in interstate or foreign

commerce, all in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2) (hereinafter, “Count One”);

knowingly and intentionally possessing with intent to distribute a mixture or substance which

contained a detectable amount of cocaine, a Schedule II Narcotic Controlled Substance, in


                                               1
         Case 3:18-cv-01980-DRD Document 12 Filed 06/19/20 Page 2 of 5




violation of 21 U.S.C. § 841(a)(1) (hereinafter, “Count Two”); knowingly and intentionally

possessing with intent to distribute a mixture or substance which contained a detectable amount

of marihuana, a Schedule I Narcotic Controlled Substance, in violation of 21 U.S.C. § 841(a)(1)

(hereinafter, “Count Three”); and knowingly possessing a firearm in furtherance of a drug

trafficking crime for which he may be prosecuted in a court of the United States, in violation of

18 U.S.C. § 924(c)(1)(A) (hereinafter, “Count Four”). See Superseding Indictment, Docket No. 53

in Crim. No. 14-CR-0060 (DRD).

       On March 9, 2015, the Petitioner pleaded guilty to Counts Three and Four of the

Superseding Indictment. See Docket No. 104 in Crim. No. 14-CR-0060 (DRD). Accordingly, on July

10, 2015, Mr. López-Pastrana was sentenced to a term of imprisonment of sixty (60) months as

to Count Four and no imprisonment as to Count Three. A supervised release term of two (2) years

as to Count Three and Five (5) years as to Count Four was also imposed. See Docket Nos. 117 and

118 in Crim. No. 14-CR-0060 (DRD).

       On July 21, 2015, the Petitioner filed a Notice of Appeal as to the Judgment. See Docket

No. 119 in Crim. No. 14-CR-0060 (DRD). The First Circuit vacated and remanded the Petitioner’s

Count Three sentence, while also ordering the Court to reconsider and resentence the Petitioner

as to the supervised release term imposed to Mr. López Pastrana. The Court was also advised to

revisit the sentence on Count Four for the purposes described in the First Circuit’s Opinion. See

Docket No. 127 in Crim. No. 14-CR-0060 (DRD).

       Accordingly, on June 15, 2018, the Court resentenced the Petitioner to a term of

imprisonment of one (1) month as to Count Three and sixty (60) months as to Count Four of the

Superseding Indictment to be served consecutive with each other. A supervised release term of


                                                2
           Case 3:18-cv-01980-DRD Document 12 Filed 06/19/20 Page 3 of 5




two (2) years as to Count Three and four (4) Years as to Count Four, to be served concurrently

with each other, was also imposed. See Docket No. 147 in Crim. No. 14-CR-0060 (DRD). Then, on

June 21, 2018, the Petitioner filed the instant Motion to Vacate or Correct Sentence under § 2255

before the First Circuit. “Because a first § 2255 petition must be filed with the ‘court which

imposed the sentence,’ 28 U.S.C. § 2255(a), [the First Circuit] transfer[red] th[e] petition to the

United States District Court for the District of Puerto Rico.” See Fed. R. App. P. 22(a); see also

Docket No. 156 in Crim. No. 14-CR-0060 (DRD).

         The Petitioner essentially argues ineffective assistance from counsel during the

resentencing phase of the case at bar as counsel did not request the Court to resentence him to

a lower level of confinement, that is, a halfway house or home confinement when he specifically

requested counsel to do so. According to the Petitioner, being incarcerated prevents him from

properly taking care of his health conditions outside of prison, making it very difficult for him to

survive considering his chronic obstructive pulmonary disease and emphysema, which require

special treatment and medical equipment. See Docket No. 1 at 1.

         Yet, for the reasons stated below, the Court must deny Petitioner’s request as MOOT.

                                             II.       LEGAL ANALYSIS

As the instant § 2255 may be construed as an habeas corpus request for a lower level of custody
under 28 U.S.C. § 22411, and Mr. Lopez Pastrana has been released from prison, the instant
petition is now MOOT.

         Due to the particular nature of the case at bar, the Court deems unnecessary to enter into

Mr. Lopez-Pastrana’s allegations of ineffective assistance of counsel, as a thorough review of the




1
  Section 2241 provides in its pertinent part that “[t]he writ of habeas corpus shall not extend to a prisoner unless
– (3) He is in custody in violation of the Constitution or laws or treaties of the United States . . .” 28 U.S.C. § 2241.

                                                            3
         Case 3:18-cv-01980-DRD Document 12 Filed 06/19/20 Page 4 of 5




Petition forces the Court to conclude that Mr. Lopez-Pastrana was actually attacking the

conditions of confinement imposed at sentencing rather than counsel’s performance. As asserted

by the Government, “López faults his counsel for not petitioning for home confinement or

residence in a halfway house and states that if he were in these less restrictive conditions he

could care for his health conditions with doctors on the outside.” See Docket No. 6 at 6; see also

Docket No. 1 at ¶ 2. The Petitioner categorically argues that counsel failed to request home

confinement or residence at a halfway house, which prevented him from properly taking care of

his health conditions outside of prison. Id. Accordingly, Petitioner argues that it would be very

difficult to survive in prison considering his chronic obstructive pulmonary disease and

emphysema, which require special treatment and medical equipment. Id. at 1.

       “Federal courts sometimes will ignore the legal label that a pro se litigant attaches to a

motion and recharacterize the motion in order to place it within a different legal category.”

Castro v. United States, 540 U.S. 375, 381, 124 S. Ct. 786, 791, 157 L. Ed. 2d 778 (2003). In fact,

“[t]hey may do so in order to avoid an unnecessary dismissal, to avoid inappropriately stringent

application of formal labeling requirements, or to create a better correspondence between the

substance of a pro se motion's claim and its underlying legal basis.” Id. (citations omitted).

       Upon a careful reading of Mr. Lopez-Pastrana’s § 2255 Petition, the Court finds that the

Petitioner was seeking better conditions of confinement and release to a lower level of custody,

to wit, halfway house or home confinement, wherein he could better attend his health needs, by

way of a motion for habeas corpus under 28 U.S.C. § 2241.

       As the Petitioner was transferred to a lower level of confinement on December 6, 2018

and subsequently released from custody of the Federal Bureau of Prisons on June 5, 2019, he is


                                                 4
         Case 3:18-cv-01980-DRD Document 12 Filed 06/19/20 Page 5 of 5




no longer experiencing the health risks enunciated in his § 2255 Petition, thus, the instant Petition

is now MOOT. See Exhibit I; see also Eaton v. United States, 178 F.3d 902 (7th Cir. 1999)(holding

that a claim to be entitled to release for a more to a less restrictive form of custody is within the

scope of the habeas corpus statute 28 U.S.C. § 2241. However, as the petitioner’s transfer to

halfway house was prior to the filing of the § 2241 motion, his claim is now moot.)

                                       III.    CONCLUSION

       For the reasons elucidated above, the Court hereby DENIES Petitioner Jose Luis Lopez-

Pastrana’s Motion to Vacate or Correct Sentence Under § 2255 (Docket No. 1) as MOOT.

Judgment of dismissal is to be entered accordingly.

       It is further ordered that no certificate of appealability be issued in the event that the

petitioner files a notice of appeal because there is no substantial showing of the denial of a

constitutional or statutory right within the meaning of 28 U.S.C. § 2253(c).

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 19th day of June, 2020.

                                                              S/ DANIEL R. DOMINGUEZ
                                                              Daniel R. Dominguez
                                                              United States District Judge




                                                 5
